EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Gnuse on 05/04/2021.
The application has been amended as follows: 
Claims 19-22 are canceled.
Lines 12-13 of claim 24 are amended as shown:
wherein the carriage is arranged so that when the carriage moves [[,]] the end of the second sheath relative to the first sheath, movement of the carriage leads the adhesive to be applied to one of the sheaths.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 04/16/2021, have been fully considered and are persuasive. The closest prior art reference is Kirzinger (WO 2017/025218), the teachings of which are detailed in the previous Office action. Applicant argues that while Kirzinger teaches that the adhesive may be applied to first or second label tubes, there is no teaching or suggestion in the reference to include a structure which can open one end of a tube, apply adhesive to the open tube’s interior, and then allow for the open tube to close on a second tube to splice the tubes together. Examiner agrees. There is no indication in the Kirzinger reference that the apparatus taught can perform such a function. This is particularly true because the adhesive applicators travel on the same track as the vacuum strips which open a tube. Therefore the adhesive applicators and vacuum strips cannot occupy the same space at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARSON GROSS/Primary Examiner, Art Unit 1746